OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise consists of orange marmalade exported from England on or about September 3,1961, and that such merchandise is not on the list of articles published in T.D. 54521 and is subject to appraisement under the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress 2nd Session).
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing reappraise*494ment, at winch such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was 12 shillings six pence per dozen.
On the agreed facts, I find that the proper basis for appraisement of the orange marmalade in question is statutory export value and hold that such value therefor is 12 shillings, 6 pence, per dozen.
Judgment will be rendered accordingly.